Per Curiam.
Applicant was born in New Jersey on October 2, 1896. His final academic training consisted of attendance at a high school in that State from September, 1913, to February, 1917. While a resident of New Jersey, he attended a law school in the State of Indiana from February, 1917, to May 31,1918, a school period of fifteen months, including a three months’ summer session. Before his law school course had terminated, and in AprE, 1918, he was admitted to practice in the Steuben Circuit Court of Indiana. On June 4, 1918, he was admitted to the Supreme Court of that State. These admissions were granted on recommendation of a law committee, without examination as to fitness.
Applicant continued his residence in New Jersey until December 20, 1918, when he took up his residence in Indiana. He practiced law in that State until December, 1928, when he returned to New Jersey. WhEe a resident of New Jersey, he was a law clerk to two attorneys. He made four applications for admission to the New Jersey bar, where examinations are required, and faEed each time; the first in 1928, upon his return from Indiana, the last in 1934, after he had had six years’ service as a law clerk.
He moved into the Second Judicial District of this State on September 29, 1935, and now resides there.
Upon the foregoing record, especially in view of the fact that applicant faEed to pass examinations in New Jersey, the application is denied. Surely this State should not be asked to require *64a standard lower than that maintained by this sister State. The foregoing is without prejudice to a renewal of this application after applicant has passed an examination under the direction of the State Board of Law Examiners, who may arrange for such examination upon appropriate request.
Present — Lazansky, P. J., Young, Carswell, Johnston and Adel, JJ.
Application denied without prejudice to a renewal of this application after applicant has passed an examination under the direction of the State Board of Law Examiners, who may arrange for such examination upon appropriate request.